Exhibit 10.1

SECURED PROMISSORY NOTE

 

$1,000,000   

San Francisco, California

April 27, 2012

1. Agreement to Pay. For value received, SOLAR HUB UTILITIES, LLC, a Hawaiian
limited liability company (“Maker”), at 2937 Kalakaua Ave., #23, Honolulu, HI
96815 hereby agrees and promises to pay to order of SOLAR POWER, INC., a
California corporation, its endorsees, successors and assigns (hereinafter
referred to as “Holder”), at 201 California St., Suite 1250, San Francisco, CA
94111, or such other address as Holder may from time to time designate, the
principal sum of One Million Dollars ($1,000,000)(the “Obligation”), together
with any interest thereon as provided for herein, until such Obligation has been
paid in full (the “Note”) subject to the terms and conditions set forth herein.

2. Background and Purpose. This Note is made as a short term loan by Holder to
Maker.

3. Interest Rate. The outstanding principal balance hereof shall bear interest
from and after June 1, 2012 at the rate of six percent (6%) per annum (“Interest
Rate”). Interest under this Note shall be calculated based on the actual number
of days the principal balance of this Note is outstanding.

4. Payment Terms. Payments shall be made by Maker under this Note on the terms
and conditions set forth below:

4.1. Periodic Payments. Maker shall not be required to make periodic payments
under this Note.

4.2. Maturity Date. Notwithstanding any other provision herein, and subject to
the rights of Holder under Section 5 below, the entire unpaid principal balance
of this Note and all accrued but unpaid interest shall be due and payable on
Friday, September 28, 2012 (“Maturity Date”).

4.3. Payment Time and Form. Maker shall make the payments required under this
Note not later than 5:00 p.m. Pacific Standard Time on the required payment
dates at the address specified above. All amounts payable under this Note are
payable in lawful money of the United States.

4.4. Application of Payments. All payments shall be applied first to the payment
of any costs, fees, late charges or other charges due under this Note; second to
accrued interest; and third to the principal balance. All payments hereunder
which are due on a Saturday, Sunday or holiday shall be deemed to be payable on
the next business day.

 

1



--------------------------------------------------------------------------------

5. Default.

5.1. Any of the following shall constitute an “Event of Default” under this
Note: (a) the failure by Maker to make any payment of interest or principal, or
any other sum or charge when due in accordance with the terms and conditions of
this Note, or (b) the failure by Maker to pay in full the entire unpaid
principal amount hereof, along with all accrued and unpaid interest, not later
than the Maturity Date.

5.2. Upon the occurrence of any Event of Default, the entire unpaid principal
balance, along with all accrued interest and any other amounts owing under or
evidenced by this Note, shall immediately become due and payable in full. The
Holder shall have and may exercise any and all rights and remedies available at
law or in equity.

5.3. If an Event of Default occurs, this Note shall thereafter bear interest at
the rate of the lesser of (i) the Maximum Rate (as hereinafter defined) or
(ii) the Interest Rate plus four percent (4%) per annum (which lesser rate is
referred to as the “Default Rate”) from the date of the Event of Default until
payment in full of the Obligation.

6. Secured Obligation. The obligation under this Note is secured by certain
assets of Maker as set forth in that certain Security Agreement dated April 27,
2012, by Maker in favor of Holder (“Security Agreement”). The obligation under
this Note is non-recourse to the Maker. In the event of an Event of Default,
Holder shall have recourse solely to those assets of Maker identified as
collateral in the Security Agreement.

7. Attorney Fees. If any attorney is engaged by Holder to enforce or defend any
provision of this Note, or as a consequence of any Event of Default, with or
without the filing of any legal action or proceeding, then Maker shall pay to
Holder immediately upon demand all reasonable attorneys’ fees and all costs
incurred by Holder in connection therewith, together with interest thereon from
the date of such demand until paid at the rate of interest applicable to the
principal balance owing hereunder as if such unpaid attorneys’ fees and costs
had been added to the principal.

8. Waivers and Consents. Maker and all endorsers, guarantors, sureties,
accommodation parties hereof, and all other persons liable or to become liable
for all or any part of the indebtedness under this Note, the Security Agreement,
and the Other Security Documents, waive all applicable exemption rights, whether
under the laws of the State, homestead laws, or otherwise, and also waive
valuation and appraisement, diligence, presentment, protest and demand, and also
notice of protest, of demand, of nonpayment, of dishonor, of acceleration, of
intention to accelerate and of maturity. All endorsers, guarantors, sureties,
and accommodation parties hereby consent to any and all renewals, extensions or
modifications of the terms hereof, including time for payment. Any such
renewals, extensions or modifications may be made without notice to any of said
parties.

 

2



--------------------------------------------------------------------------------

9. Prepayment. Maker shall have the right at any time to prepay this Note in
full or in part during the term hereof without penalty or premium with full
payment of all accrued but unpaid interest with respect to such portion of the
principal being repaid.

10. Governing Law. This Note shall be governed by the laws of the State of
California without reference to its conflict of laws provisions.

11. Time. Time is of the essence of this Note and each of the provisions hereof.

12. Interest Limitation. All agreements between Maker and Holder are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Holder for the use,
forbearance, loaning or detention of the indebtedness evidenced hereby exceed
the maximum permissible under applicable law (“Maximum Rate”). If from any
circumstance whatsoever, fulfillment of any provision hereof at any time given
the amount paid or agreed to be paid shall exceed the Maximum Rate permissible
under applicable law, then, the obligation to be fulfilled shall automatically
be reduced to the limit permitted by applicable law, and if from any
circumstance Holder should ever receive as interest an amount which would exceed
the highest lawful rate of interest, such amount which would be in excess of
such highest lawful rate of interest shall be applied to the reduction of the
principal balance evidenced hereby and not to the payment of interest. This
provision shall control every other provision of all agreements between Maker
and Holder and shall be binding upon and available to any subsequent holder of
this Note.

13. No Waiver by Holder.

13.1. The remedies of Holder as provided herein shall be cumulative and
concurrent, and may be pursued singularly, successively or together, at the sole
discretion of Holder, and may be exercised as often as occasion therefore shall
arise. No delay or omission by Holder in exercising, or failure by Holder on any
one or more occasions to exercise any right, remedy or recourse hereunder, or at
law or in equity, including without limitation Holder’s right, after the
occurrence of any Event of Default by Maker, to declare the entire indebtedness
evidenced hereby due and payable, shall be construed as a novation of this Note
or shall operate as a waiver or release or prevent the subsequent exercise of
any or all such rights, such waiver or release to be effected only through a
written document executed by Holder, and then only to the extent specifically
recited therein. A waiver or release with reference to any one event shall not
be construed as continuing, as a bar to, or as a waiver or release of any
subsequent right, remedy, or recourse as to a subsequent event.

13.2. Acceptance by Holder of any portion or all of any sum payable hereunder,
whether before, on or after the due date of such payment shall not be

 

3



--------------------------------------------------------------------------------

a waiver of Holder’s right either to require prompt payment when due of all
other sums payable hereunder or to exercise any of Holder’s rights, powers and
remedies hereunder. A waiver of any right in writing on one occasion shall not
be construed as a waiver of Holder’s rights to insist thereafter upon strict
compliance with the terms hereof without previous notice of such intention being
given to Maker, and no exercise of any right by Holder shall constitute or be
deemed to constitute an election of remedies by Holder precluding the subsequent
exercise by Holder of any or all of the rights, powers and remedies available to
it hereunder, or at law or in equity.

14. Captions. The captions to the sections of this Note are for convenience only
and shall not be deemed part of the text of the respective sections and shall
not vary, by implication or otherwise, any of the provisions of this Note.

15. Notices. All notices required or committed to be given hereunder to Maker or
Holder shall be given at the addresses set forth in above with respect to Holder
and in the Security Agreement with respect to Maker.

16. Assignment. This Note inures to and binds the heirs, legal representatives,
successors, and assigns of Maker and Holder. This Note is not assignable by
Maker, without the written consent of Holder.

17. Severability. If any provision of this Note, or the application of it to any
party or circumstance is held void, invalid, or unenforceable by a court of
competent jurisdiction, the remainder of this Note, and the application of such
provision to other parties or circumstances, shall not be affected thereby, the
provisions of this Note being severable in any such instance.

18. Miscellaneous. The provisions of this Note may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Maker and
Holder; and any oral waiver, change or discharge of any term or provision of
this Note shall be without authority and of no force or effect.

[SIGNATURES ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

Maker has executed this Note as of the date and year first above written.

 

MAKER:

SOLAR HUB UTILITIES, LLC, a

Hawaiian limited liability company

By:

 

/s/ Patrick Shudak

 

Patrick Shudak , Manager

 

5